Title: Thomas Jefferson to Hugh Williamson and Samuel L. Mitchill, 17 August 1815
From: Jefferson, Thomas
To: Mitchill, Samuel Latham,Williamson, Hugh


          Gentlemen Monticello  Aug. 17. 15.
          I recieved yesterday only your favor of July 15. informing me that the Literary and Philosophical society of New York had been pleased to elect me an honorary member of their body. permit me, through you, to return them my thanks for this mark of their favorable attention. age, distance, and a relaxation in literary & Philosophical pursuits will, I fear, render me an unprofitable member, but I shall avail myself with great pleasure of any occasion which may arise of being useful to them, and of proving the high respect and consideration with which I have the honor to be their and your
          Most obedient servantTh: Jefferson
        